Citation Nr: 0601948	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
of right leg, knee, and hand.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right hand injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
operative left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1945 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2002.  The 
RO denied entitlement to service connection for burns of the 
right leg and knee, and right hand.  The RO also determined 
that new and material evidence adequate to reopen the claim 
for service connection for a hernia condition and for a right 
hand injury had not been submitted.

The veteran and N.H. presented testimony at a personal video 
hearing in December 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was placed in the 
claims file.  At the hearing, a motion to advance the case on 
the docket based on the veteran's age was granted.  38 C.F.R. 
§ 20.900(c) (2003) as amended, 68 Fed. Reg. 53682, 53683, 
(Sept. 12, 2003).


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  Service medical records are negative for any complaints, 
findings, or diagnosis of burns of the right leg, knee, and 
hand.

3.  Competent medical evidence of a diagnosis of residuals of 
burns of the right leg, knee and hand is not of record.

4.  In a June 1998 decision the Board determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a right 
hand injury.  

5.  Evidence received since the June 1998 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a right 
hand injury, is cumulative and redundant, and by itself or in 
connection with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim.

6.  In November 1994 the RO denied the veteran's claim for 
service-connected disability compensation for a left hernia 
condition as new and material evidence had not been received.  
The veteran was notified of the decision and appeal rights by 
letter dated in November 1994.  He did not appeal the 
decision, and it became final.  

7.  Evidence received since the November 1994 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a post 
operative left inguinal hernia, is cumulative and redundant, 
and by itself or in connection with the evidence previously 
of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Residuals of burns of the right leg, knee, and hand were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
hand injury has not been received since the final June 1998 
Board decision, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a), 20.1100, 20.1105 (2005).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for post operative left 
inguinal hernia has not been received since the final 
November 1994 RO decision, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
on August 29, 2001.  

The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-98 (2000); 
38 U.S.C.A. § 5103A (West Supp. 2005).

In this case, the RO sent correspondence in May 2002 and July 
2003, a rating decision in June 2002, and a statement of the 
case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
After his hearing he submitted additional evidence and waived 
consideration of it by the RO.  The Board notes that under 
the provisions of 38 C.F.R. § 3.159 (c)(4), the providing of 
a medical examination or obtaining a medical opinion applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is presented or secured.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).




B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Burns of the right leg, knee, and hand

The veteran seeks entitlement to service connection for 
residuals of burns of his right leg, knee, and hand due to 
the explosion of a practice grenade in his right hand during 
basic training.  He claims that he was treated in service for 
burns on his right hand, right leg, and right knee.  

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  He has not, 
however, alleged that burns to his right leg, knee and hand 
were a result of trauma suffered in combat with the enemy.  
Basic training does not fall under the definition of "engaged 
in combat with the enemy" and thus, consideration under 
38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski v. 
Nicholson, 19 Vet. App. 171. (2005); Sizemore v. Principi, 18 
Vet. App. 264, 272 (2004).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's claimed residuals of burns of his 
right leg, knee, and hand were not incurred in or aggravated 
in service.

Service medical records are negative for complaints, 
findings, or diagnosis of burns of his right leg, knee, and 
hand.  At the separation examination in August 1946, the 
veteran's skin was normal and no significant diseases, 
wounds, or injuries were reported.  Therefore, incurrence of 
burns suffered in service is not factually shown.  

The private and VA medical evidence of record does not show 
complaints concerning residual scars of burns of the right 
leg, knee and hand or diagnosis of the same.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of residuals of burns of the right leg, knee and hand.  In 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran testified in December 2005 as to the symptoms and 
treatment he experienced in service and postservice.  In 
essence he contends that he suffered burns to his right leg, 
right knee, and right hand due to the explosion of a grenade 
while in service and continued to have symptomatology since 
then.  N.H. also testified at the December 2005 hearing that 
she recalled seeing scars on her father's right arm and leg 
which were more noticeable than the scars seen at the present 
time.  

The veteran's and N.H.'s opinions and statements that the 
veteran has residuals of burns of the right leg, knee, and 
hand are not competent evidence in this case.  They are 
certainly competent, as a layperson, to report that as to 
which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  They are not, however, competent 
to offer a medical opinion as to cause or etiology of the 
claimed disability, because there is no evidence of record 
that the appellant has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's and N.H.'s statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current disorder claimed and the 
veteran's active military service, or as to claimed 
continuity of symptomatology demonstrated after service.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's claimed residuals of burns of the right leg, knee, 
and hand were incurred or aggravated in service.  There is no 
competent medical evidence that the appellant currently has 
residuals of burns of the right leg, knee and hand which have 
been linked to service or to a service-connected disability.  
Since the preponderance of the evidence is against the claim 
of service-connection for burns of the right leg, knee, and 
hand, the benefit of the doubt rule does not apply.  
38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for claimed burns 
of the right leg, knee, and hand is denied.


IV.  Residuals of right hand injury

The veteran seeks entitlement to service connection for 
residuals of a right hand and thumb injury due to the 
explosion of a practice grenade.  He claims that the injury 
happened while he was in basic training.

As discussed above, although the veteran served during a 
defined period of war, the veteran has not alleged that an 
acquired right hand disorder is a result of trauma suffered 
in combat.  Thus, consideration under 38 U.S.C.A. § 1154(b) 
is not warranted.  See Kowalski v. Nicholson, 19 Vet. App. 
171. (2005); Sizemore v. Principi, 18 Vet. App. 264, 272 
(2004).

In this case, however, there are prior RO decisions and a 
Board decision on this issue.  In August 1986 the veteran 
sought entitlement to service connection for a right hand and 
thumb injury.  He claimed that the injury happened in May or 
June 1945 while he was in basic training at Camp Wheeler, 
Georgia.  He had also received treatment from a private 
physician.  

In a rating decision in January 1987, the RO denied 
entitlement to service connection for a right hand and thumb 
injury.  Service medical records and the report of the August 
1946 separation examination are negative for complaints, 
findings or diagnosis of a right hand and thumb condition.  
The service medical records show that in April 1945 the 
veteran was seen for an injured arm and an x-ray report was 
negative with no evidence of a fracture.  An extract from 
sick reports dated in August 1951 shows that in April 1945 
the veteran was taken sick and the immediate disposition was 
duty.  At the separation examination in August 1946, no 
musculoskeletal defects were found.  Records secured from the 
veteran's private physician for a period from 1970 to 1973 
showed treatment for an unrelated disorder.  The veteran was 
notified of the decision and his appeal rights by letter 
dated in February 1987.  He did not appeal and the decision 
became final.  

In January 1992 the veteran sought to reopen his claim as he 
believed the original denial of his claim had been because 
his military records had been destroyed in a fire at the 
National Personnel Records Center (NPRC).  He understood that 
some new medical records had been located and if his records 
were included in the newly found records he wanted to re-open 
his case.  In March 1992 the RO notified the veteran that his 
service medical records were a matter of record and were 
previously used in making a determination in his case.  His 
claim was denied.  

In October 1994 the veteran sought to reopen his claim for 
service connection for his right hand.  In December 1994, the 
veteran clarified that his claim was for a right hand and 
thumb injury not his left hand as had been indicated in 
correspondence from the RO.  In February 1995 the RO notified 
the veteran that his claim for service-connected disability 
compensation for a right thumb and hand injury was denied.  
He was notified of the previous denial in February 1987 which 
was now final and the type of evidence needed to reopen the 
claim.

In a May 1995 rating decision the RO denied entitlement to an 
alleged right hand injury since this condition neither 
occurred in nor was caused by service.  The veteran was 
notified of the decision and his appeal rights by letter 
dated in May 1995.  The veteran appealed this decision to the 
Board.  In a supplemental statement of the case issued in May 
1996 the veteran was notified that new and material evidence 
had not been received to reopen the claim.  

In June 1998 the Board issued a decision that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a right 
hand injury.  An AOJ determination that is "affirmed" by the 
Board is subsumed by the appellate decision, which becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2005).  

Evidence of record at the time of the June 1998 Board 
decision included the evidence considered by the RO in 1987 
consisting of service medical records and private medical 
records.  In addition, the Board considered the evidence 
submitted since the 1987 RO denial which included a February 
1995 statement of the veteran which indicated that Dr. E. was 
now deceased and that his treatment records were no longer 
available; the veteran's testimony at a RO hearing in 
November 1995 regarding the details of the incident in 
service when his right hand was injured; and VA treatment 
records which showed that the veteran gave a history of 
chronic right hand pain on examination in March 1995.  

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed, 
if new and material evidence is secured or presented. 38 
U.S.C.A. § 5108.  When a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b).

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  This includes evidence submitted after the 
veteran's December 2005 hearing which he submitted with a 
waiver of regional office consideration.  The Board has 
reviewed the evidence submitted subsequent to the June 1998 
Board decision, the last final decision, in the context of 
all the evidence of record.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of what the RO may have determined 
in this regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Evidence received includes statements from the veteran with 
information about onset of his claimed right hand injury and 
treatment in service and post-service.  The veteran's 
statements that he had suffered an injury to his right hand 
in service and his treatment are cumulative and not new and 
material evidence.

Several lay statements from employers and friends were 
received in August 2003 with observations of the veteran's 
right hand disorder which according to the veteran had 
happened in service after a practice grenade exploded in his 
right hand.  Additional lay statements from family, friends, 
and employers were received in December 2005 with 
observations of the veteran's right hand disorder, 
symptomatology and the effect on the veteran's activities.  
In addition, a dentist wrote in July 2003 that he had known 
the veteran since before 1975 and had witnessed the 
difficulty the veteran had using his right hand due to a 
service-related injury he sustained.  In December 2005, he 
wrote that the veteran's right hand seemed to lock up 
rendering it useless.  While this statement is from a medical 
professional, the issue of a right hand disability is outside 
the area of the medical training for a dentist, and thus the 
statement is considered as a lay statement.  However, the 
observations were made many years post service and the 
assertions of medical causation of the veteran's claimed 
residuals of a right hand injury cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

With his substantive appeal, he submitted two pages from the 
Board's decision in 1998.  This evidence is not probative to 
the issue at hand and thus, is not new and material evidence.  
Other evidence received was a duplicate copy of an extract 
from sick reports, duplicate copy of a request for medical 
records, and duplicate copies of statements by the veteran.  
Duplicate statements or documents, by their very nature, are 
not new and material.  38 C.F.R. § 3.156.  

Additional private medical records received in March 2005 
show treatment for unrelated disorders and pertain to another 
claim.  VA outpatient treatment records for the period from 
August 2004 through May 2005 show treatment for unrelated 
disorders.  These medical records are not probative to the 
issue at hand and are not new and material evidence.

The veteran submitted a copy of a letter he wrote in January 
2004 to the National Archives and Records Administration for 
confirmation of a hand grenade explosion during simulated 
warfare exercises while he was assigned to Camp Wheeler.  
This request for information, although new, in that it was 
not previously of record, is only a request for information, 
and thus, is not probative to the issue in this case. 

The veteran testified in December 2005 as to the symptoms and 
treatment he experienced in service and postservice.  In 
essence he contends that he suffered an injury to his right 
hand while in service and continued to have symptomatology 
since then.  The veteran's December 2005 testimony is 
cumulative of evidence previously considered and is not new 
and material evidence.  

N.H. also testified at the December 2005 hearing as to her 
father's telling her that he injured his hand in service, her 
post service observations of the veteran's right hand and 
difficulties he has with using his right hand.  Although this 
testimony is new, in that it was not of record previously, 
the testimony is cumulative of evidence previously considered 
and is not new and material evidence.  Furthermore, the 
assertions of medical causation of the veteran's claimed 
residuals of a right hand injury cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board finds that the additional evidence, when viewed 
with that previously of record, is not new and material 
evidence as defined by the regulation, is cumulative and 
redundant, and/or does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim may not be reopened.  38 U.S.C.A. § 
5108.


V.  Left inguinal hernia, post operative

In April 2002 the appellant filed to reopen a claim for 
service connection for a hernia on the left side.  The 
appellant contends that this disability was sustained while 
in the Army.   

As discussed above, although the veteran served during a 
defined period of war, the veteran has not alleged that left 
hernia is a result of trauma suffered in combat.  Thus, 
consideration under 38 U.S.C.A. § 1154(b) is not warranted.  
See Kowalski v. Nicholson, 19 Vet. App. 171. (2005); Sizemore 
v. Principi, 18 Vet. App. 264, 272 (2004).

In a September 1951 rating decision, entitlement to service 
connection for a left indirect hernia, post operative, was 
denied.  Evidence of record at the time of the final decision 
in September 1951 consisted of service medical records, a 
negative reply to a request for additional service medical 
records, lay statements, and a final summary for VA 
hospitalization in August 1951.    

The service medical records show that in May 1945 the veteran 
was observed for a hernia but none was found.  In February 
1946, the veteran had complaints of pain in the left inguinal 
region.  There was no hernia.  The spermeatic cord was tender 
and swollen.  At the separation examination in August 1946, a 
normal clinical evaluation was made for abdominal wall and 
viscera.  In the block for hernia was written "none."  
Examination of the genito-urinary system noted a left 
varicocele.  

The RO requested medical records for treatment of a hernia at 
Camp Wheeler, Georgia, Camp Rucker, Alabama, and Fort 
Shafter, Hawaii.  A reply in August 1951 stated that no 
additional medical records were found.  

A lay statement dated in July 1951 from the veteran's wife 
states that after she met the veteran in May 1949 he told her 
about having a hernia and his symptoms.  She described her 
observations of the hernia which had gotten worse.  The 
veteran's mother wrote in July 1951 that she first learned of 
the hernia condition approximately in June 1945 when the 
veteran wrote about having received belts to wear for relief.  

A final summary report for a period of hospitalization in 
August 1951 shows that the veteran was admitted with a chief 
complaint of pain and swelling in his left groin and scrotum 
for the prior six years.  He reported that he had been 
advised that he had a hernia while in the service but no 
surgery was undertaken.  Recently, he had been told by a 
prospective employer that he could not be employed until the 
hernia was repaired.  Examination revealed a complete left 
inguinal hernia which was easily reducible.  He underwent a 
left herniorrhaphy.  

The RO determined that the evidence of record was 
insufficient to establish that a left hernia condition was 
incurred in or aggravated by the veteran's military service.  
The RO notified the veteran of the decision and his appeal 
rights by letter dated in September 1951.  The veteran did 
not appeal this decision, however, and therefore it is a 
final decision.  

In January 1992 the veteran sought to reopen his claim as he 
believed the original denial of his claim had been because 
his military records had been destroyed in a fire at the 
National Personnel Records Center (NPRC).  He understood that 
some new medical records had been located and if his records 
were included in the newly found records he wanted to re-open 
his case.  In March 1992 the RO notified the veteran that his 
service medical records were a matter of record and were 
previously used in making a determination in his case.  His 
claim to reopen was denied.

In October 1994 the veteran sought to reopen his claim for 
service connection for hernia of the left side and his right 
hand.  In November 1994 the RO notified the veteran that his 
claim for a left hernia condition had been denied.  He was 
notified of the previous denial in September 1951 which was 
now final and the type of evidence needed to reopen the 
claim.  He was also notified that he had the right to appeal 
the decision.  The veteran did not appeal the decision and, 
thus, it became a final decision.

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the November 1994 rating decision, the last 
final decision, in the context of all the evidence of record.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Board finds that the evidence received since the November 
1994 final rating decision, presumed credible for this 
purpose, when viewed with that previously of record, is not 
new and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  The previously considered evidence 
showed that the veteran had a left hernia for which he had 
corrective surgery, but failed to show such in service and 
failed to relate the left hernia to service.  The additional 
evidence submitted since the November 1994 rating decision 
does not show a left hernia in service or relate the 
veteran's post operative left hernia to service and thus does 
not raise a reasonable possibility of substantiating the 
veteran's claim. 

As new and material evidence has not been presented or 
secured, the providing of a medical examination or obtaining 
a medical opinion does not apply under VA's duty to assist.  
See 38 C.F.R. § 3.159 (c)(4) (2005). 

Evidence submitted included statements from the veteran 
regarding onset of his left hernia and treatment for a left 
inguinal hernia, to include a statement about having received 
treatment for severe pain in his left groin in service.  This 
evidence is cumulative of evidence previously considered and 
is not new and material.  

Testimony provided by the veteran at a RO hearing in November 
1995 on another issue included the veteran testifying as to 
having problems with a hernia in service and to post 
operative symptoms he still experienced.  The veteran's 
November 1995 testimony is cumulative of evidence previously 
considered and is not new and material evidence.  

VA outpatient treatment records in 1994 and 1995 show that 
the veteran sought treatment for complaints of pain in the 
area of the post operative left inguinal hernia.  These 
records, although new, are not material, as they show 
postservice treatment for a post operative left hernia.  This 
evidence is cumulative of evidence already considered in a 
previous denial.  

Other evidence submitted included a duplicate copy of his 
discharge form, a duplicate copy of pages 3 and 4 of VA Form 
8-526, a duplicate copy of a July 1951 letter from his 
mother, a duplicate copy of page 3 of VA Form 8-526, a 
duplicate copy of an extract from sick reports, a duplicate 
copy of a hospital summary dated in 1951, and a duplicate 
copy of his induction examination.  These had been previously 
submitted and reviewed.  Duplicate statements or documents, 
by their very nature, are not new and material.  38 C.F.R. § 
3.156.  

With his substantive appeal, he submitted two pages from the 
Board's decision in 1998.  This evidence is not probative to 
the issue at hand and thus, is not new and material evidence.  

Additional private medical records received in March 2005 
show treatment for unrelated disorders and pertain to another 
claim.  VA outpatient treatment records for the period from 
August 2004 through May 2005 show treatment for unrelated 
disorders.  These medical records are not probative to the 
issue at hand and are not new and material evidence.

The veteran submitted a copy of a letter he wrote in January 
2004 to the National Archives and Records Administration for 
confirmation of treatment for a hernia of the left groin in 
service.  This request for information, although new, in that 
it was not previously of record, is only a request for 
information, and thus, is not probative to the issue in this 
case.  

Lay statements from family were received in December 2005 
with observations of the veteran's symptomatology of his left 
side and the effect on the veteran's activities.  A lay 
statement from a dentist was also received in December 2005 
who had observed the veteran complaining of severe pain on 
his left side multiple times.  While this statement is from a 
medical professional, a hernia is outside of his medical 
training.  Moreover, the dentist only offers his observations 
of the veteran's complaints of left sided pain and makes no 
medical findings or diagnosis of the left sided pain.  The 
lay observations were made many years post service and the 
assertions of medical causation of the veteran's post 
operative left inguinal hernia cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The veteran testified in December 2005 as to the symptoms and 
treatment he experienced in service and postservice.  In 
essence he contends that he had symptoms of a hernia in 
service and continued to have symptomatology until he had 
surgery for a left inguinal hernia in 1951.  He has continued 
to have symptoms post operatively.  The veteran's December 
2005 testimony is cumulative of evidence previously 
considered and is not new and material evidence.  

N.H. also testified at the December 2005 hearing as to her 
father's account of having a hernia in service and her post 
service observations of the veteran's symptomatology in his 
left side.  Although this testimony is new, in that it was 
not of record previously, the testimony is cumulative of 
evidence previously considered and is not new and material 
evidence.  Furthermore, the assertions of medical causation 
of the veteran's claimed post operative left inguinal hernia 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In summary, the Board finds that the evidence received 
subsequent to the November 1994 rating decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for post operative left 
inguinal hernia.  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for burns of the right leg, 
knee and hand is denied.  

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for residuals of a right 
hand injury is denied.

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for post operative left 
inguinal hernia is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


